DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claim 2 is objected to because of the following informalities.
Considering Claim 2: For consistency with the claim terminology used in claim 1, applicant should insert a hyphen between the words “lignin” and “containing” on line 1 of claim 2.  Appropriate correction is required.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claim 4: Claim 4 recites the apparent trademark or trade name “TMP-Bio.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain because the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods 
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10, 11, 14, 15, and 17-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by WO 2014/193289 (“Stigsson”).
Considering Claim 1: Stigsson teaches an example process in which the lignin in a retentate obtained from black liquor is depolymerized by heating at 250 °C.  (Stigsson, 23).  In the example, Stigsson states that “[n]o additional catalyst beyond the basic salts present in the retentate” are added.  However, Stigsson indicates that inorganic chemicals present in the retentate may act as a catalyst for the depolymerization.  (Id. 12).  The inorganic chemicals present in the retentate of Stigsson read on the catalyst of claim 1.   Stigsson teaches that the depolymerization is performed in a continuous or batch reactor.  (Id. 13).  Stigsson teaches that in the example process the depolymerized lignin is separated by precipitation with sulfuric acid and filtration.  (Id. 23).  Stigsson further teaches that “to prevent undesired recondensation reactions during depolymerisation a capping agent or a solvent may be present in the depolymerization step.”  (Id. 12).  Stigsson goes on to teach that “[s]uch solvents included . . . phenols, vinyl acetate, butyl acetate . . . and BTX.”  (Id.).  Later in the same paragraph, Stigsson teaches that “[p]referred solvents present during depolymerisation of the retentate stream [include] one or more of water, liquid carbon dioxide, hydrolysates, turpentine and/or methanol.”  (Id. 13).
Considering Claims 2-4: Stigsson teaches kraft black liquor.  (Stigsson, 7, 16).  While Stigsson recites only “black liquor” in the example at page 23, in view of how Stigsson 
Considering Claim 5: Stigsson teaches that the black liquor contains sodium hydroxide and that the inorganic chemicals present in the retentate that act as a catalyst of include “sodium and sulfur salts, hydroxide ions.”  (Stigsson, 7, 12).  The sodium hydroxide taught by Stigsson reads on the NaOH of claim 5.
Considering Claims 6 and 7: The language of claims 6 and 7 do not require that the capping agent or co-solvent be used in the claimed process.  However, the examiner notes that Stigsson teaches both phenol and methanol.  (Stigsson, 12, 13, 30).  
Considering Claim 8: Stigsson teaches that the retentate contains “sodium and sulphur salts.”  (Stigsson, 12).  Stigsson further indicates that the cooking chemicals in the black liquor include “hydrosulphide ions.”  (Id. 3).  In view of these teachings, one of ordinary skill would reasonably understand that the retentate of Stigsson contains at least some sodium hydrosulphide.
Considering Claims 10 and 11: Stigsson teaches that in the example the depolymerized lignin is precipitated with sulfuric acid, maintained for a time period ranging from 0 to 1.5 hours, filtered, and washed.  (Stigsson, 23).
Considering Claim 14: Stigsson teaches examples where precipitation is performed at a pH of 2.  (Stigsson, 22, 23).
Considering Claim 15 Stigsson teaches that the depolymerized lignin is precipitated, filtered, and washed with a mixture of water and acid.  (Stigsson, 23).
Considering Claim 17: Stigsson teaches that the initial weight of the lignin in the black liquor is 10,000 and that the “lignin average molecular weight was decreased by approximately 50%” during the example depolymerization process.  (Stigsson, 14, 23).  In view of these teachings, one of ordinary skill would have a reasonable expectation that the product of the process of Stigsson would have a molecular weight of about 5,000.  This molecular weight falls within the range recited by claim 17.
Considering Claims 18 and 19: Stigsson does not teach that air or oxygen (i.e., dioxygen gas) is excluded from the example process or the reactor generally.  (Stigsson, 13, 23).  Accordingly, one of ordinary skill would reasonably expect that at .
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 9, 12, 13, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/193289 (“Stigsson”) as applied above to claims 1 and 10.
Considering Claim 9: The teachings of Stigsson are discussed above with regard to the anticipation rejection of claim 1.  Stigsson is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin depolymerisation processes.
	Stigsson further teaches generally that it is suitable to use a depolymerization temperature of 150 to 400 °C.  (Stigsson, 29).
While the claimed temperature of 170 °C falls within the range taught by Stigsson at page 29, Stigsson does not teach an example where the depolymerization is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a lignin depolymerisation process corresponding to the claimed process, and applicant has not presented evidence indicating that a temperature of 170 °C is critical to the process of the invention.
Considering Claims 12 and 13: The teachings of Stigsson are discussed above with respect to the anticipation rejection of claim 10.  Stigsson is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin depolymerisation processes.
	Stigsson teaches that it is suitable to use carbon dioxide for acidulation of the depolymerized lignin rather than a mineral acid.  (Stigsson, 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the sulfuric acid used in the example precipitation taught by Stigsson at page 23 with the carbon dioxide taught by Stigsson at page 13, and the motivation to have done so would have been that Stigsson teaches that it is suitable to use carbon dioxide for acidulation of the depolymerized lignin.  (Id.).
	With respect to the pH range of claim 12, Stigsson generally teaches that the pH of the precipitation is below 10.  (Stigsson, 10).  This range overlaps with the claimed range of pH 9-10.  In discussing the prior art, also Stigsson states that when carbon dioxide is used to acidulate kraft liquor, a pH of below about 10.5 is achieved.  (Stigsson, 2).  One of ordinary skill in the art would reasonably expect that the use of carbon dioxide of Stigsson to perform the acidulation would not reach the low pHs achieved with sulfuric acid taught by Stigsson at page 23.  Instead, in view of Stigsson’s teaching that a pH of below 10 is suitable, one of ordinary skill would have a motivation and reasonable expectation of success in using the carbon dioxide of Stigsson to achieve a pH of 9-10 in the acidulation step of the process of Stigsson.
Considering Claims 18 and 19: Stigsson is silent as to whether the depolymerized lignin is oxidized after the heating step.
However, Stigsson does not indicate that air or oxygen (i.e., dioxygen gas) is excluded from the example process or the reactor generally.  (Stigsson, 13, 23).  Accordingly, one of ordinary skill would have a motivation and reasonable expectation of success in conducting the reaction in air.  Under such conditions, one of ordinary skill would expect that at least some oxygen in the air would necessarily come into contact with the black liquor retentate of Stigsson after the depolymerization at 250 °C taught by Stigsson at page 23 (i.e., the products “from the” depolymerization reaction would be oxidized after the depolymerization reaction by the oxygen in the air).  This oxygen reads on the oxidizing agent of claims 18 and 19.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/193289 (“Stigsson”) as applied above to claims 1 and 15, and further in view of US 2013/0060071 (“Delledonne”).
Considering Claim 16: The teachings of Stigsson are discussed above with respect to the anticipation rejection of claims 1 and 15.
	Stigsson does not teach that the depolymerized lignin is solubilized in acetone to separate it from residual solids.  However, Delledonne teaches that it is suitable to separate depolymerized lignin from residual catalyst by solubilizing the depolymerized lignin in acetone, filtering, and evaporating the acetone.  (Delledonne, ¶ 0062, 0063).  Stigsson and Delledonne are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin depolymerization processes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the depolymerized lignin of Stigsson using the acetone extraction method of Delledonne, and the motivation to have done so would have been to achieve a product with higher purity.

Response to Arguments
Applicant’s arguments in the remarks dated March 16, 2021, have been fully considered, and the examiner responds as follows.
On page 4 of the remarks, applicant argues that the indefinitness rejection of claim 4 should be withdrawn because the meaning TMP-Bio is clear in view of how this material is described in the specification.  This argument has been fully considered but is not found to be persuasive.  In the remarks, applicant points to language in the specification where the term “TMP-Bio” is described as a proprietary process.  In view of how the word TMP-Bio is used in the specification, one of ordinary skill would understand it to be either a trade name or a trademark.  As stated in the indefinitness rejection of claim 4, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain because the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the term “TMP-Bio” is used to identify the source of the lignin rather than the structure of the lignin and, accordingly, the identification is indefinite.
On pages 4-6 of the remarks, applicant argues that the anticipation and obviousness rejections should be withdrawn.  Applicant presents a detailed comparison between the process taught by Stigsson, on the one hand, and the invention disclosed in the present specification, on the other.  Applicant’s arguments have been fully considered but they are not persuasive because applicant does not specifically indicate which of the limitations of the claimed invention are allegedly not taught by the prior art relied upon by the examiner.  With respect to the obviousness rejections, applicant does not clearly provide any specific reason why one of ordinary skill in the art would not have been motivated to combine the elements in the references relied upon with a reasonable expectation of success in achieving the claimed invention.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767